Citation Nr: 0725895	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative left knee disability.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative left knee 
disability is manifested by tenderness and crepitus, with 
slight limitation of motion and X-ray evidence of 
degenerative changes; there is no subluxation or instability; 
the knee is not ankylosed.

2.  The veteran's left knee surgical scar is shown to be 
painful on examination.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a postoperative left 
knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5003, 5257, 5259, 5260, 5261 (2006).

2.  A separate 10 percent rating is warranted for painful 
scar, left knee.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4, Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and does not allege that notice in this case was 
less than adequate.  While he was not provided notice 
regarding effective dates prior to the rating decision on 
appeal, the RO will assign an effective date for the grant of 
increased rating, and he will have opportunity to challenge 
it, if he so wishes.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  

The veteran's pertinent private treatment records have been 
secured.  He has not identified any records that remain 
outstanding.  The RO arranged for a VA examination in August 
2004.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.



II.  Factual Background

Service connection for residuals of left knee surgery, rated 
noncompensable, was granted in a January 1980 rating 
decision.  A February 1981 Board decision increased the 
rating to 10 percent.  

The current claim for an increased rating was received in 
June 2004.  Progress notes from M.B., M.D., dated in June 
2004 show that the veteran continued to be symptomatic of 
throbbing pain, weakness, and stiffness when he awoke in the 
morning.  Examination showed full extension of the left knee, 
with flexion to about 130 to 135 degrees; no varus or valgus 
instability was noted.  The examiner noted a questionable 
anterior drawer sign.  There was tenderness localized at the 
level of the joint line on the medial aspect of the left 
knee.  X-rays showed minimal degenerative changes and minimal 
narrowing of the medial compartment.  MRI showed no detected 
meniscal or ligamentous injuries.  

On examination on behalf of VA in August 2004, the veteran 
reported pain, stiffness, and occasional periods when his 
knee gave out; he also reported that his condition did not 
cause incapacitation.  When examining the left knee skin, the 
examiner noted that there was a depressed scar present 
measuring about 11 centimeters by .5 centimeters with 
tenderness, disfigurement, and hypopigmentation of less than 
6 square inches.  It was further noted that there was neither 
instability nor limitation of motion.  The veteran's gait was 
within normal limits.  On examination, the left knee's range 
of motion included flexion at 140 degrees and extension at 0 
degrees; it was noted that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Both the Drawer test and 
McMurray's test showed that the left knee was within normal 
limits.  X-rays showed a minimal narrowing of the left knee 
medial joint compartment; the prepatellar joint space was 
normal.  No fracture, dislocation, or joint effusion was 
seen.  The examiner noted that the original diagnosis of the 
left knee had not changed.  He found that there was medial 
joint degeneration; he noted that the condition's effect on 
the veteran's daily living was limitation in kneeling and 
climbing.

In a September 2004 statement in support of claim, the 
veteran asserted that pain in his left knee had worsened in 
the past five years, and sometimes was unbearable.  The 
condition caused him trouble with hiking, walking up and down 
stairs, running, bending at the knee, swimming, walking up 
and down inclines, and standing.  He further alleged that his 
left knee gave out more frequently.  Although there were many 
times when he did not want to go to work, he still attended; 
he could see himself missing work in the future due to the 
pain in his left knee.

In his December 2004 notice of disagreement, the veteran 
stated that the pain is the worst in the winter and the fall.  
Medication did not help with the stiffness and lack of 
extension of his left knee, which occurred 70 percent of the 
time.  

The veteran's wife, attested to her husband's pain in a 
December 2004 statement.  She noted he had difficulty walking 
on inclines, squatting, running, bending, sleeping, sitting, 
and driving.  She stated that his pain had worsened over the 
years.

The veteran's daughter attested to her father's pain as well 
in a December 2004 statement.  She stated that due to 
increased pain in his left knee, she was no longer able to 
play softball or volleyball with her father.  Her father was 
also unable to hike when they went camping.  

III.  Legal Criteria and Analysis

In general, disability ratings are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern. See Francisco v. Brown, 7 Vet. App. 55 
(1994).   When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 


Left Knee Rating

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; extension limited to 20 degrees warrants a 30 percent 
rating; extension limited to 30 degrees warrants a 40 percent 
rating; and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
When a knee disorder is already rated under Code 5257, the 
veteran must also have limitation of motion under Code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Code 5259 
did not involve limitation of motion.  Given the finding of 
osteoarthritis, the General Counsel stated that the 
availability of a separate evaluation under Code 5003 in 
light of sections 4.40, 4.45, 4.59 must be considered.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Absent x-ray findings of arthritis, limitation of motion 
should be considered under Codes 5260 and 5261.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a rating under Codes 5260 or 5261.

However, the General Counsel further noted in VAOPGCPREC 9-98 
that the removal of the semilunar cartilage may involve 
restriction of movement caused by tears and displacements of 
the menisci, but that the procedure may result in 
complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  Therefore, limitation of motion is a 
relevant consideration under Code 5259, and the provisions of 
4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
rating for his post-surgical left knee disability pursuant to 
38 C.F.R. § 4.71a, Code 5259.  Under that diagnostic code, a 
10 percent evaluation represents the maximum schedular 
criteria for the symptomatic removal of the semilunar 
cartilage.  Consequently, the veteran is not entitled to an 
increased rating for his left knee disability under those 
criteria.  Therefore, a rating in excess of 10 percent cannot 
be granted under Code 5259.

Nevertheless, the Board has also considered whether an 
increased rating would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased rating 
would be in order under other relevant diagnostic codes, such 
as that governing ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, limitation of 
flexion, limitation of extension, and impairment of the tibia 
and fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for his left knee disability are simply 
not met.  See 38 C.F.R.§§ 4.71a, Codes 5256, 5257, 5258, 
5260, 5261, 5262.  In this regard, the medical evidence of 
record does not show the veteran to have ankylosis, recurrent 
subluxation, lateral instability, dislocated semilunar 
cartilage, limitation of flexion, limitation of extension, or 
impairment of the tibia and fibula.  

No recurrent subluxation and lateral instability has been 
shown.  Although there were findings in June 2004 of 
"questionable" anterior drawer sign, these findings only 
meant that the veteran may or may not have laxity.  On the 
August 2004 examination drawer and McMurray's signs were 
noted to be negative.  Moreover, even though the June 2004 
examination noted an assessment of left knee instability, the 
actual examination findings indicted "no varus or valgus 
instability," while the more recent, August 2004, 
examination noted there was neither instability nor 
limitation of motion.  The veteran has reported throughout 
the appeal period that his knee will sometimes give out when 
he is standing, however there is no objective evidence of 
left knee instability.  The August 2004 examination noted 
extension to zero degrees and flexion to 140 degrees.  

Therefore, the Board finds that the veteran is not entitled 
to a higher or separate rating under Codes 5256, 5257, 5258, 
5260, 5261, and 5262.

Nor is the veteran entitled to a separate rating under Code 
5003.  The June 2004 X-ray report noted minimal degenerative 
changes in the left knee, and the medical evidence does show 
the veteran to have tenderness (on both the June 2004 and 
August 2004 examinations) and crepitance of the left knee as 
well as subjective complaints of pain.  However, the 10 
percent rating under Code 5259 encompasses loss of motion (as 
noted by General Counsel in VAOPGCPREC 9-98), and a separate 
10 percent rating under Code 5003 would constitute 
pyramiding, which is prohibited.  See 38 C.F.R. § 4.14.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  In this 
regard, the Board observes that the VA Office of the General 
Counsel (OGC) issued an opinion stating that limitation of 
motion is a relevant consideration under Diagnostic Code 5259 
and that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  In Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, do not apply.  

Surgical Scar

The veteran's service-connected postoperative left knee 
disability involves a surgical scar, and the Board is of the 
opinion that a separate rating for the scar is appropriate.  

Code 7804 provides for a 10 percent rating for superficial 
scars that are painful on examination.  The Board finds that 
the August 2004 examiner's specific notation that there was 
tenderness of the scar constitutes evidence of a painful scar 
on examination.  Thus, the veteran is eligible for a separate 
rating for his surgical scar under 38 C.F.R. § 4.118 Code 
7804. 




Extraschedular Consideration

Finally, although the veteran contended that he may need to 
miss work in the future due to his left knee disability, 
nothing in the record suggests that the left knee disability 
requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated, nor has it been so alleged.


ORDER

A rating in excess of 10 percent for a postoperative left 
knee disability is denied.

A separate rating of 10 percent for painful scar, left knee, 
is granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


